     Case 1-16-12642-cjf                        Doc 80         Filed 07/17/20 Entered 07/17/20 11:49:07                                Desc Main
                                                               Document     Page 1 of 3
   Debtor   1           Debra L. Barnes


  Debtor 2
  (Spouse, if f¡ling)

  United States Bankruptcy Court for the:     Western                         Distr¡ct of \¡Visconsin
                                                                                               (State)
  Case number 16-12642-cJf




 Official Form 41052
 Notice of Postpetition Mortgage Fees , Expenses, and Gharges                                                                                          121',l6

lf the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.
 File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

                                US Bank Trust National Associat¡on, as Trustee of the
  Name of creditor:             chatet series tv rrust                                                   Court claim no. (if known): a-r

  Last 4 digits of any number you use to
  identify the debtor's account:                                  2              2


  Does this notice supplement a prior notice of postpetition fees,
  expenses, and charges?
  !No
  X Yes. Date of the last nofìce.. 1ot4t2o17
                 Itemize Postpetition Fees, Expenses, and Gharges

  Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
  escrow account disbursements or any amounts previously itemized in a notice filed in this case. lf the court has previously approved
  an amount, indicate that approval in parentheses after the date the amount was incurred.

      Description                                                                    Dates         incurred                                 Amount
  1. Late charges                                                                                                                     (1) $
  2, Non-sufficient funds (NSF) fees                                                                                                  (2) $
                                                                                     511312020- Objection to Mot¡on to Suspend
  3. Attorney fees                                                                   Review S150.00.            $500.00               (3) $          650.00

  4. Filing fees and couri costs                                                                                                      (4) $
  5. Bankruptcy/Proof of claim fees                                                                                                   (5) $_
  6. Appraisal/Broker's price opinion fees                                                                                            (6) $
  7. Property inspection fees                                                                                                         (7) $
  B. Tax advances (non-escrow)

  9. lnsurance advances (non-escrow)                                                                                                  (s)   $
 10. Property preservation expenses.            Specify:---                                                                          (10)   $
 1 1. Oiher. Specify: Attorney's Fees/Not¡ce of post petition Fees                       t17   t2020                                 (11)
                                                                                     7
                                                                                                                                            $        150.00

 12. Other. Specify:                                                                                                                 (12)   $
 13. Other. Specify:                                                                                                                 (13)   $

 14. Other. Specify:



 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 1 1 U.S.C. S 1 322(bX5) and Bankruptcy Rule 3002.1 .


Official Form 410S2                                 Notice of Postpetition Mortgage Fees, Expenses, and Charges                                      page   1
         Case 1-16-12642-cjf                       Doc 80            Filed 07/17/20 Entered 07/17/20 11:49:07                           Desc Main
                                                                     Document     Page 2 of 3



Debtor    1      Debra L. Barnes                                                                    Case number 1,r*,nwn¡ 16-12642-ql
                 F¡rst Name        Middle Name               Lssl Nâme




                 Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

  !       tam the creditor.
  E       I am the creditor's authorized agent.



  I declare under penalty of perjury                                 information provided in this claim is true and correct to the best
  of my knowledge, information, and                                      ble belief



                Jc                                                                                  Date
                                                                                                            qldz*
 Prlnt:              Christopher C. Drout                                                           Title   Attorney
                     First Name                       Middle Name            Last Name




 Company             Grav & Associates, L.L.P.



 Address             16345 West clendale Drive
                     Number                  Street

                     New Berl¡n,   Wl   53151-2841
                     C¡ty                                                    State       ZIP Code




 Contact phone       (414) 224-8404                                                                 Email bknotices@grav-law.com




Gray & Associates, L.L.P. is attempting to collect a debt and any information obtained will be used for that purpose. lf you have
previously received a discharge in a chapter 7 bankruptcy case, this communication should not be construed as an attempt to hold you
personally liable for the debt.



 Official Form 410S2                             Notice of Postpetition Mortgage Fees, Expenses, and Charges                                    page 2
Case 1-16-12642-cjf            Doc 80     Filed 07/17/20 Entered 07/17/20 11:49:07           Desc Main
                                          Document     Page 3 of 3


                            UNITED STATES BANKRUPTCY COURT FOR THE
                                 WESTERN DISTRICT OF WISCONSIN


 IN RE                                                      Chapter:   13
 Debra L. Barnes
                                                            Case   No. l6-12642-cjf
          Debtor


                                          CERTIFICATE OF SERVICE

          I hereby certify that on luly l"741Sn20,the notice of postpetition moftgage fees, expenses, and
charges   was electronically filed in this case and served upon the following parties using the ECF system:

          Mark Harring Trustee

          Western District U,S. Trustee

          Robert A. Wertheimer



        I fufther certifu that on the same date, I mailed the same document(s) by the United States Postal
Service to the following non-ECF participants:

          Debra L. Barnes
          130 N Starr Ave
          New Richmond. V/l 54017-1230
                         ;.t

Dated this
                   l-w:          day of   Jlly,2020


                                                      Barbara Jenovai, Bankruptcy
                                                      Gray & Associates, L.L.P.




Gray &. Associates, L.L.P. is attempting to collect a debt and any information obtained will be used for
that purpose. Ifyou have previously received a discharge in a chapter 7 bankruptcy case, this
communication should not be construed as an attempt to hold you personally liable for the debt.
